DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10-12 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 3, the phrase “the two spacer portions” is not clearly understood in view of the amendments to Claim 1 since the limitation is not clear as to which two spacer portions are being referenced in the context of a least four spacer portions being positively claimed [i.e., two spacer panels each comprising first and second portions].  In Claim 10, the phrase “two spacer panels” is unclear and confusing as presently set forth since the limitation implies that more spacer panels perhaps are present when Claim 1 only sets forth two spacer panels.  Additionally, it is not clear if the two spacer panels being referenced within the claim are the same panels as stipulated in Claim 1 or are different panels not accounted for presently.  In Claims 11-12, the phrase “two spacer panels” is unclear and confusing as presently set forth since the limitation implies that more spacer panels perhaps are present when Claim 1 only sets forth two spacer panels.  Additionally, it is not clear if the two spacer panels being referenced within the claim are the same panels as stipulated in Claim 1 or are different panels not accounted for presently.  Furthermore, the limitations “fold in orthogonal directions” & “disposed orthogonal to one another” respectively are deemed misdescriptive of the inventive embodiment since Claim 1, from which both claims depend from, clearly sets forth that the two spacer panels are arranged parallel to one another, which would be in contrast to two spacer panels oriented orthogonal to one another and folding in an orthogonal direction relative to each other.  In Claim 15, the phrase “the spacer panel” is unclear and confusing since it is not readily known which of the two spacer panels is being referenced as being connected to the body panels via hinges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 14, 15, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,043,938 in view of MacDonald et al., [US 3,955,864].  GB`938 teaches of a furniture unit (fig. 1) comprising first and second rigid body panels (12, 13) and two spacer panels (14, 15) which are moveably mounted to both of the body panels (shown), such that the unit is moveable between; a flat pack configuration in which the two spacer panels are disposed flat between the body panels (fig. 2), and a deployed configuration in which the body panels are separated by the two spacer panels to define a space between the body panels (fig. 1), wherein the two spacer panels each comprising first and second portions (17, 17a; 18, 18a) which have generally equal lengths and which are pivotally connected to each other, wherein the first portion is moveably mounted to the first body panel (shown) and the second portion is moveably mounted to the second body panel (shown), such that in the flat pack configuration, the two portions of the two spacer panels adopt a side by side orientation between the body panels (fig. 2), and such that, in the deployed configuration, one of the spacer panels (15) forms a top panel of the furniture unit which extends across the whole area of the top of the furniture unit (in a manner similar to applicant’s representation, i.e., the spacer panel lies between interior surfaces of the opposing rigid body panels), and the two spacer panels are arranged parallel to one another (one above the other lying in the same planar direction), wherein the furniture unit further comprises a rigid brace panel (31), and the first and second rigid body panels are each provided with a track (21) with which the rigid brace panel may be slidably and removably engaged to retain the furniture unit in its deployed configuration (fig. 4); and wherein the furniture unit further comprises a further brace batten (29) which is coupled along a lower end of the rear of the body panels so that, when the furniture unit is in its deployed configuration and the further brace batten is slid horizontally into the pair of slots, the further brace batten retains the rigid brace panel in the tracks (note fig. 4).  GB`938 teaches applicant’s basic inventive claimed furniture unit as outlined {mapped} above, but does not show the use of a pair of slots along the lower end of the rear of the body panels for receiving the further brace batten {GB`938 uses threaded bushes within the ends of the batten and then screws to pass through holes in the body panels to attach the batten to the panels}.  As to this particular coupling, MacDonald is cited as an evidence reference for the known technique of fastening a batten (cross brace 94) between opposing body panels (12, 14) of a collapsible furniture unit (fig. 1) via internal slots (92) formed along rear edges of the body panels in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GB’938’s batten to body panel coupling means in view of MacDonald’s teaching because this arrangement would enhance the versatility of GB`938’s device by providing an alternative batten to body panel coupling technique where the batten could be slid into opposing slots and then a separate rear panel can be locked into a slot along the upper edge of the batten thereby enabling a secure and stable interconnection of components without of the use of distinct mechanical fasteners and without having visible holes / hardware along the exterior of the furniture unit thereby enhancing the aesthetic appeal to an observer.  Regarding Claim 3, as modified, the first and second spacer portions of the two spacer panels are connected to each other by a one way hinge (19).  Regarding Claim 8, as modified, the unit comprises more than one rigid brace panel (31, 33 & 36).  Regarding Claim 9, as modified, the unit comprises two spacer panels (14, 15).  Regarding Claim 10, as modified, when the unit is moved from its deployed configuration to its flat pack configuration, the two spacer panels fold towards each other (shown in fig. 2).  Regarding Claim 14, as modified, when in the deployed configuration, one spacer panel (14) forms a shelf within the furniture unit.  Regarding Claim 15, as modified, the spacer panels are connected to the body panels by one way hinges (19).  Regarding Claim 20, as modified, when in the flat pack configuration, corresponding edges of the first and second body panels are generally in registry with each another (fig. 2).  Regarding Claim 21, as modified, the furniture unit is a wardrobe (page 1, line 68).
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,043,938 and MacDonald et al., and further in view of FR 2,817,454.  The combined prior art teaches applicant’s inventive claimed furniture unit as outlined above, but does not show the incorporation of a spacer panel that folds and/or is disposed orthogonal to one of the existing spacer panels.  As to this feature, FR`454 is cited as an evidence reference for the known utilization of a front spacer panel (4) including two hinged portions (4A, 4B) in conjunction with other spacer panels (5, 6) employed within a collapsible furniture unit (figs. 1-3) in an analogous art.  The front spacer panel serving as a baseboard or toe-kick board for the front of the unit.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art by incorporating a front spacer panel in a manner similar to FR`454’s teaching because this arrangement would provide enhanced structural stability along the bottom front of the furniture unit while also providing a toe-kick or concealing panel along the bottom front which would be complementary to the lower spacer panel (14) in order to provide a complete and attractive appearance which would enhance the aesthetic appeal of the unit.  As modified, when the unit is moved from its deployed configuration to its flat pack configuration, the bottom spacer panel (14) and the front facing spacer panel would fold in orthogonal directions.  Likewise, when in the deployed configuration, the bottom spacer panel (14) and the front facing spacer panel would be disposed orthogonal to one another.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the combination of references being used in the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
January 28, 2021

/James O Hansen/Primary Examiner, Art Unit 3637